Endicott, J.
So much of the decree appealed from as orders Goodwin to assign to the plaintiff the mortgage for $3500, executed by Pearson to Caldwell and by Caldwell assigned to Goodwin, is not necessary to relieve the plaintiff’s estate from that mortgage, and would transfer to the plaintiff the debt secured thereby, and impair the rights of Goodwin and of Caldwell to enforce that debt against Pearson, and of Goodwin to enforce it against Caldwell, and must, therefore, be reversed; and, instead thereof, Goodwin must be ordered to discharge that mortgage, either by executing and acknowledging a sufficient deed of release to the plaintiff, or by signing an entry on the margin of *428the record, of the mortgage in the registry of deeds, In all other respects the decree, not appearing to he erroneous, must be affirmed. If any further order in relation to the mortgage for $1200, executed by Pearson to Goodwin, should be necessary to secure the rights of any party, it may be made by a single justice under the power reserved in the decree appealed from. Decree accordingly.